  Case: 4:20-cv-00946-SNLJ Doc. #: 8 Filed: 12/28/20 Page: 1 of 11 PageID #: 67


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

AKIRA EDMONDS,                                     )
                                                   )
             Plaintiff,                            )
                                                   )
      vs.                                          )           Case No. 4:20-CV-946 SNLJ
                                                   )
CORIZON MEDICAL SERVICES, et al.,                  )
                                                   )
             Defendants.                           )


                                MEMORANDUM AND ORDER

       This matter is before the Court upon the amended complaint of self-represented plaintiff

Alcira Edmonds. ECF No. 6. The Court previously granted plaintiff informa pauperis status and

reviewed his§ 1983 complaint under 28 U.S.C. § 1915. ECF No. 5. Based on that review, the

Court directed plaintiff to file an amended complaint on a Court-provided form and in compliance

with the Court's instructions. The Court warned plaintiff that his amended complaint would also

be reviewed under § 1915. After review of the amended complaint and for the reasons discussed

below, the Court will dismiss this matter for failure to state a claim upon which relief may be

granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed informa

pauperis if it is frivolous or malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than "legal conclusions" and "[t]hreadbare recitals of the

elements of a cause of action [that are] supported by mere conclusory statements." Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which

is more than a "mere possibility of misconduct." Id. at 679. "A claim has facial plausibility
  Case: 4:20-cv-00946-SNLJ Doc. #: 8 Filed: 12/28/20 Page: 2 of 11 PageID #: 68


when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Id. at 678. Determining whether a

complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense. Id. at 679.

        When reviewing a complaint filed by a self-represented person under 28 U.S.C. § 1915,

the Court accepts the well-pleaded facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir.

1984), and it liberally construes the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

Haines v. Kerner, 404 U.S. 519, 520 (1972). A "liberal construction" means that if the essence

of an allegation is discernible, the district court should construe the plaintiffs complaint in a way

that permits the claim to be considered within the proper legal framework. Solomon v. Petray,

795 F.3d 777, 787 (8th Cir. 2015). However, even self-represented plaintiffs are required to

allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623

F.2d 1282, 1286 (8th Cir. 1980); see also Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004)

(refusing to supply additional facts or to construct a legal theory for the self-represented

plaintiff).

                                            Background

        Plaintiff is currently an inmate at Northeast Correctional Center ("NECC") in Bowling

Green, Missouri. Prior to his transfer to NECC in August 2019, plaintiff was incarcerated at

South Central Correctional Center ("SCCC") in Licking, Missouri. ECF No. 1 ,i 36. Plaintiffs

initial complaint sought relief under 42 U.S.C. § 1983 against seventeen defendants, alleging

claims of violations of the Eighth Amendment at both SCCC and NECC. Id. at ,i,i 9-25.

Plaintiff asserted that he had received deliberately indifferent medical care and treatment of a

hernia in his groin.




                                                 -2-
    Case: 4:20-cv-00946-SNLJ Doc. #: 8 Filed: 12/28/20 Page: 3 of 11 PageID #: 69


         The Court reviewed plaintiffs complaint under 28 U.S.C. § 1915(e)(2) and found that

plaintiff failed to specify factual allegations against each of the seventeen named defendants such

that the Court could examine whether each of them was personally involved in or directly

responsible for any allegedly unconstitutional conduct. See ECF No. 5 at 6-8. Because plaintiff

is self-represented, the Court directed him to file an amended complaint to attempt to cure these

pleading deficiencies.

                                           The Amended Complaint

         Plaintiffs amended complaint, brought for deliberately indifferent medical care under 42

U.S.C. § 1983, names just seven defendants: (1) Ashok Chadda 1 (Corizon medical doctor); (2)

Michelle Buckner (SCCC warden); (3) T. Bredeman (Corizon Associate Regional Medical

Director); (4) Dana Meyer (Corizon Director); (5) Dr. Unknown Lovelace (Missouri Department

of Corrections ("MDOC") doctor); (6) Dr. Jouel Stevenson (Corizon doctor); and (7) Tamra

Crouch (Corizon nurse practitioner). ECF No. 6 at 2, 4-5. Plaintiff brings his claims against Dr.

Chadda and Buckner in both their individual and official capacities. Id. at 2, 4. However, he

does not specify capacity for the other five defendants. Id. at 5.

         According to plaintiff, he started experiencing pain in his groin area in May 2019 while

incarcerated at SCCC. Id. at 4 ,I I. On July 23 , 2019, a nurse practitioner at SCCC diagnosed

plaintiff with a hernia, ordered a hernia truss,2 and "put [plaintiff] in" to see a doctor. Id. at 4 iI 2.

However, soon after the diagnosis, plaintiff was told that the request for a truss was denied "by

the ' powers that be,' in Jefferson City." Id. at 4 iI 3.


1
  Plaintiff refers to this defendant with different spellings of his last name: "Chadda" and "Chada." See ECF No. 6
at 1, 2; but see id. at 6 ,r 6-7, 8-10 ,r 10-13 . The Court will use the spelling provided in the caption and list of
defendants: "Chadda."

2According to the Mayo Clinic website, a "hernia truss is a supportive undergarment for men designed to keep the
protruding tissue in place and relieve discomfort." Hernia Truss: Can it help an inguinal hernia?, Mayo Clinic,
https://www.mayoclinic.org/diseases-conditions/inguinal-hemia/expert-answers/hem ia-truss/faq-20058111 (last
visited Dec. 21 , 2020).


                                                         -3-
  Case: 4:20-cv-00946-SNLJ Doc. #: 8 Filed: 12/28/20 Page: 4 of 11 PageID #: 70


        On August 26, plaintiff was seen by Dr. Chadda at SCCC. Plaintiff alleges that Dr.

Chadda did not perform any form of examination and that Dr. Chadda laughed at him when

plaintiff said that he needed hernia surgery. Dr. Chadda told plaintiff he was a "fool" if he

thought he would get hernia surgery; Dr. Chadda said that he would not recommend such surgery

until "the hernia could no longer be pushed back in." Id. at 6 ,r 6. When plaintiff asked for pain

medication, Dr. Chadda told plaintiff that "there was nothing that could be done for the hernia

other than to rest." Id. at 6, 8 ,r 7.

        On the following day, August 27, plaintiff was transferred to NECC. Id. at 10 ,r 14. Less

than a month later, on September 11, plaintiff was seen by NECC nurse practitioner Tamra

Crouch about his hernia. Crouch prescribed a truss and ibuprofen for pain. Id. at 10 ,r 15. When

asked about hernia surgery, Crouch told plaintiff that she would not recommend it because it is

"extremely difficult to get approved." Id. at 10, 12 ,r 16. Crouch denied plaintiff a lay-in

restriction on how much weight he could lift or on his ability to work. Id. In October 2019,

plaintiff was "put in" to see a doctor due to severe hernia pain. Id. at 12 ,r 17. Later in the month,

plaintiff saw Crouch a second time. Id. at 12 ,r 18. Crouch told plaintiff that she would not "put

in" for him to see the doctor again, that she could only "generally monitor the hernia," and she

denied his request for a hernia surgery recommendation again. Id. at 12 ,r,r 18-20.

        Over the next few months, plaintiff had several more visits to medical about his hernia

and pain until he saw Dr. Jouel Stevenson in July 2020. Id. at 12 ,r 21 . Plaintiff complained that

the truss and ibuprofen were not providing sufficient relief of the hernia pain. Dr. Stevenson

denied plaintiffs request for surgery, stating that the truss could "hold the hernia in," but she did

increase his amount of ibuprofen for pain. Id. at 12, 14 ,r 23 .

        Plaintiff filed his initial complaint in this matter in late July 2020 and a few weeks later,

plaintiff saw Dr. Doerhoff through video conferencing about his hernia. Dr. Doerhoff agreed



                                                 -4-
  Case: 4:20-cv-00946-SNLJ Doc. #: 8 Filed: 12/28/20 Page: 5 of 11 PageID #: 71


that plaintiff needed hernia surgery. On August 20, 2020, Dr. Stevenson told plaintiff she would

refer him for surgery. Id. at 14 ,r,r 24-25 .

        Although plaintiff has now been recommended for hernia surgery, he still alleges that

medical defendants violated the Eighth Amendment when they exhibited cruel and unusual

punishment in their deliberate indifference to his serious medical needs. Plaintiff asserts that Dr.

Chadda was deliberately indifferent in his failure to perform an examination of plaintiffs hernia

in August 2019 as needed to assess proper medical treatment; failure to provide pain medication

resulting in "more than 120 day[ s]" of severe pain for plaintiff; failure to order or resubmit a

request for a truss to provide some comfort and pain relief; and failure to order or request hernia

surgery for plaintiff. Id. at 8, 10 ,r,r 10-13. Plaintiff further asserts that nurse practitioner Crouch

was deliberately indifferent in her failure to request hernia surgery for plaintiff resulting in

prolonged pain and growth of hernia to possibly "life-threatening;" failure to put plaintiff in to

see a doctor; failure to provide adequate pain management; and failure to provide a lay-in

restriction. Id. at 14 ,r,r 26-28. As for defendant Dr. Stevenson, plaintiff claims she was

deliberately indifferent in her failure to request hernia surgery for him until "the hernia could not

be pushed in, and stay in;" failure to provide pain medication other than ibuprofen; and failure to

"follow policies and procedures for recommending plaintiff for hernia surgery." Id. at 16 ,r,r 29-

31.

        Finally, plaintiff also asserts that the non-medical defendants are responsible for his

deliberately indifferent medical care. In August 2019, about a month after his hernia was

diagnosed, plaintiff wrote to SCCC warden defendant Buckner complaining about the inadequate

medical care he was receiving. Id. at 6 ,r 5; ECF No. 6-1. Plaintiff informed Buckner that he

was in severe pain and that he had been denied a truss and surgery. Plaintiff never received a

response to the letter. ECF No. 6 at 19. Plaintiff alleges that Buckner' s failure to ensure that he



                                                  -5-
  Case: 4:20-cv-00946-SNLJ Doc. #: 8 Filed: 12/28/20 Page: 6 of 11 PageID #: 72


was receiving adequate medical care after she was informed of his condition and situation in this

letter, demonstrates deliberate indifference. Id. at 8 ,r 9.

        Plaintiff states that he "can only assume" that the "powers that be" in Jefferson City, who

denied the truss request in July 2019, are defendant "Dana Meyer, T. Bredeman, and[/]or Dr.

Lovelace." Id. at 6 ,r 4. Plaintiff has been unable to learn the name of the actual person or

persons who denied the July 2019 truss request. Plaintiff alleges this denial of truss constitutes

deliberately indifferent medical care because it caused him to suffer severe pain and discomfort

"for more than 120 days. " Id. at 8 ,r 8.

       For relief, plaintiff seeks compensatory and punitive damages. Id. at 17.

                                              Discussion

       Plaintiff alleges that defendants have violated his Eighth Amendment right to be free of

cruel and unusual punishment by providing deliberately indifferent medical care. Plaintiffs was

diagnosed with an inguinal hernia in July 2019. He was prescribed a truss for hernia support and

ibuprofen for pain in September 2019. His repeated requests for hernia surgery were denied, as

the hernia could still be pushed back in. In July 2020, the amount of ibuprofen was increased

and in August 2020, plaintiff was referred for hernia surgery. Liberally construing the

allegations of the amended complaint, the Court finds that the facts provided do not state a claim

for deliberately indifferent medical care in violation of the Eighth Amendment.

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983, which was designed to provide a

"broad remedy for violations of federally protected civil rights." Monell v. Dep 't ofSoc. Servs,

436 U.S. 658, 685 (1978). One such federally protected right is the Eighth Amendment' s

prohibition on cruel and unusual punishment, which protects prisoners from deliberate

indifference to serious medical needs. Luckert v. Dodge Cty., 684 F .3d 808, 817 (8th Cir. 2012).

To prevail on a deliberate indifference claim, a prisoner plaintiff must demonstrate that he



                                                  -6-
  Case: 4:20-cv-00946-SNLJ Doc. #: 8 Filed: 12/28/20 Page: 7 of 11 PageID #: 73


suffered from an objectively serious medical need, and that defendants actually knew of and

disregarded that need. Roberts v. Kopel, 917 F.3d 1039, 1042 (8th Cir. 2019); Dulany v.

Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997). A "serious medical need" is "one that has been

diagnosed by a physician as requiring treatment, or one that is so obvious that even a layperson

would easily recognize the necessity for a doctor' s attention." Holden v. Hirner, 663 F.3d 336,

342 (8th Cir. 2011) (quoted case omitted).

       "[D]eliberate indifference requires a highly culpable state of mind approaching actual

intent." Kulkay v. Roy, 847 F.3d 637, 643 (8th Cir. 2017) (quoted case omitted). An inmate

must demonstrate that a prison health care provider' s actions were "so inappropriate as to

evidence intentional maltreatment or a refusal to provide essential care." Jackson v. Buckman,

756 F.3d 1060, 1066 (8th Cir. 2014) (quoted case omitted). Allegations of mere negligence in

giving or failing to supply medical treatment will not suffice. Estelle v. Gamble, 429 U.S. 97,

106 (1976). Nor will a prisoner's "mere disagreement with treatment decisions" support a claim

of deliberate indifference. Jones v. Minn. Dep 't of Corr., 512 F.3d 478, 482 (8th Cir. 2008).

       Deliberate indifference may also be demonstrated by prison officials who intentionally

deny or delay access to medical care. Estelle , 429 U.S. at 104-05 . When a delay in treatment is

alleged to have violated an inmate's constitutional rights, a court measures the objective severity

of the deprivation "by reference to the effect of the delay in treatment." Jackson v. Riebold, 815

F .3d 1114, 1119 (8th Cir. 2016) (internal quotation marks omitted) (quoting Laughlin v. Schriro,

430 F.3d 927, 929 (8th Cir. 2005)). To support a claim based on a delay in treatment, a plaintiff

must present "verifying medical evidence" showing that the delay in treatment had detrimental

effects. Id. at 1119-20; see also Holden , 663 F.3d at 342 (" [a] prisoner alleging a delay in

treatment must present verifying medical evidence that ... [the] delays adversely affected his

prognosis.").



                                                -7-
  Case: 4:20-cv-00946-SNLJ Doc. #: 8 Filed: 12/28/20 Page: 8 of 11 PageID #: 74


       Here, plaintiff alleges that medical defendants exhibited deliberate indifference in the

failure to perform an examination of plaintiffs hernia in August 2019; failure to provide a truss

for more than 120 days after diagnosis; failure to provide pain medication for more than 120

days after diagnosis; failure to provide ongoing adequate pain management, including

medication other than ibuprofen; failure to minimize hernia pain by providing lay-in restrictions;

and failure to request hernia surgery in compliance with policies and procedures for doing so.

Plaintiff asserts that these failures caused worsening of his hernia and severe pain.

       Although plaintiff complains that he was not prescribed a truss and ibuprofen at his visit

with Dr. Chadda in August 2019, this was his first visit with a doctor following the July 2019

hernia diagnosis by a nurse practitioner. At the time, Dr. Chadda said that he would not

recommend surgery until "the hernia could no longer be pushed back in." ECF No. 6 ,r 6. This

comment indicates that Dr. Chadda performed some kind of examination at that time and that he

based his treatment plan on the fact that plaintiffs hernia could still be pushed back in. His

actions do not demonstrate intentional maltreatment or refusal to provide care.

       It is unclear from the amended complaint exactly when plaintiff received the truss and

ibuprofen to treat the hernia. Plaintiff alleges a 120-day delay from diagnosis. The facts asserted

indicate that he was diagnosed in July 2019 and the truss and ibuprofen were prescribed in

September 2019. Regardless of whether it did actually take 120 days from diagnosis to receive

these items, there is no evidence of intentional delay or maltreatment. There seems to have been

some amount of delay caused by the time needed to get an appointment with a doctor and by

plaintiff's transfer from SCCC to NECC. However, upon plaintiff's initial assessment at NECC

with defendant Crouch - only two months after diagnosis - plaintiff was prescribed a truss and

ibuprofen for pain. Although Crouch denied a lay-in restriction, it is not an unreasonable

treatment plan to try using the truss and pain medication before implementing restrictions.



                                                -8-
  Case: 4:20-cv-00946-SNLJ Doc. #: 8 Filed: 12/28/20 Page: 9 of 11 PageID #: 75


       Approximately ten months after receiving the truss and ibuprofen prescription, plaintiff's

pain medication was increased. Plaintiff alleges that defendants did not adequately manage his

pain and they should have prescribed something other than ibuprofen. However, plaintiff's

disagreement with medical staff's decision to offer him over-the-counter pain medications, rather

than prescription medication, does not constitute deliberate indifference. Johnson v. Leonard,

929 F.3d 569, 576 (8th Cir. 2019).

       Although plaintiff requested hernia surgery as early as August 2019 and it was not

recommended by a doctor until August 2020, his "mere disagreement" with the hernia treatment

plan and the denial of his requested course of treatment does not support a claim of deliberate

indifference. Cejvanovic v. Ludwick, 923 F.3d 503 , 507 (8th Cir. 2019) (stating that a "mere

disagreement with treatment decisions ... does not rise to the level of a constitutional violation");

Vaughn v. Gray, 557 F.3d 904, 909 (8th Cir. 2009) (an inmate' s Eighth Amendment rights are

not violated by a defendant's exercise of her professional judgment, resulting in a refusal to

implement the inmate ' s requested course of medical treatment); Meuir v. Greene Cty. Jail Emps.,

487 F.3d 1115, 1118-19 (8th Cir. 2007) (stating that a "prisoner's mere difference of opinion

over matters of expert medical judgment or a course of medical treatment" fails to rise to the

level of a constitutional violation); Dulany, 132 F.3d at 1239 ("[I]nmates have no constitutional

right to receive a particular or requested course of treatment, and prison doctors remain free to

exercise their independent medical judgment.").

       The facts alleged in the amended complaint do not demonstrate a deliberate disregard of

plaintiff's medical condition or treatment. Medical defendants promptly and appropriately

responded to plaintiff's medical complaints and established a progressive treatment plan. "The

Constitution does not require jailers to handle every medical complaint as quickly as each inmate

might wish." Jenkins v. Cty. of Hennepin, Minn ., 557 F.3d 628, 633 (8th Cir. 2009). In addition,



                                                 -9-
 Case: 4:20-cv-00946-SNLJ Doc. #: 8 Filed: 12/28/20 Page: 10 of 11 PageID #: 76


plaintiff provides no medical evidence that a delay in care caused a detrimental effect. Any

alleged delay in this case was due to medical judgment, not indifference.

       As to the non-medical defendants, there are no allegations of personal involvement or

direct liability on the part of Meyer, Bredeman, Dr. Lovelace, or Buckner in plaintiff's medical

care. As such, these defendants are all subject to dismissal. "Liability under § 1983 requires a

causal link to, and direct responsibility for, the deprivation ofrights." Madewell v. Roberts, 909

F.2d 1203, 1208 (8th Cir. 1990); see also Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985)

(to be cognizable under § 1983, a claim must allege that the defendant was personally involved

in or directly responsible for the incidents that deprived the plaintiff of his constitutional rights).

In other words, " (g]overnment officials are personally liable only for their own misconduct."

S.M v. Krigbaum , 808 F.3d 335 , 340 (8th Cir. 2015). To that end, a plaintiff must allege facts

connecting the defendant to the challenged action. See Bitzan v. Bartruff, 916 F.3d 716, 717 (8th

Cir. 2019). It is necessary for .plaintiff to provide the role of each named defendant in the case,

in order that each specific defendant can know what he or she is accused of doing. See Topchian

v. JPMorgan Chase Bank, NA ., 760 F.3d 843 , 848 (8th Cir. 2014) (stating that the essential

function of a complaint "is to give the opposing party fair notice of the nature and basis or

grounds for a claim") (internal quotations and citation omitted).

        Here, defendant "assume(s]" that either defendant Meyer, Bredeman, or Dr. Lovelace

denied the request for him to have a hernia truss in July 2019. However, plaintiff has no proof

that any of these three defendants were involved in that decision. Plaintiff's guess as to the

responsible party is not sufficient to state a claim for § 1983 liability. As to defendant warden

Buckner, it is not enough for plaintiff to simply allege that she oversaw the SCCC facility and

had been notified of his complaints. " (A] warden' s general responsibility for supervising the

operations of a prison is insufficient to establish personal involvement." Reynolds v. Dormire,



                                                 - 10 -
 Case: 4:20-cv-00946-SNLJ Doc. #: 8 Filed: 12/28/20 Page: 11 of 11 PageID #: 77


636 F.3d 976, 981 (8th Cir. 2011) (quoting Ouzts v. Cummins, 825 F.2d 1276, 1277 (8th Cir.

1987) (per curiam)). Therefore, even if plaintiff had stated a claim of deliberately indifferent

medical care, plaintiff failed to allege how each non-medical defendant was personally involved

in or directly responsible for any allegedly unconstitutional conduct.

       For the reasons discussed above, this case will be dismissed for failure to state a claim upon

which relief may be granted. 28 U.S .C. § 1915(e)(2)(B)(ii).

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint as to any defendant because the complaint fails to state a claim upon

which relief can be granted. Plaintiffs claims against defendants Ashok Chadda, Michelle

Buckner, T. Bredeman, Dana Meyer, Dr. Unknown Lovelace, Dr. Jouel Stevenson, and Tamra

Crouch are DISMISSED without prejudice.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       An Order of Dismissal will accompany this Memorandum and Order.

       Dated this 21/i._ day of December, 2020.



                                                 S T~ EPH    ) ~ I,M  ~B~ I
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                               - 11 -
